Citation Nr: 1739604	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-43 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.  

2.  The Veteran's left ear hearing loss did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in October 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection for Bilateral Hearing Loss 

A.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

B.  Factual Background

A review of the Veteran's service medical records is silent for complaints or treatment for hearing problems.  Service treatment records reflect that the Veteran was given a "PUHLES" profile of "1" for hearing on his August 1954 enlistment medical examination.  The Veteran was given a whispered voice test which was normal (15 out of 15); audiometric testing was not performed.  On his August 1957 release from active duty examination, the Veteran was given a whispered voice test which was normal (15 out of 15); audiometric testing was not performed.  

On an August 2000 Preanesthetic evaluation, the Veteran was noted as hard of hearing.  

On a November 2000 Primary Care Note, the Veteran complained of progressive hearing loss. 

On an August 2001 Audiology Consultation Report, the Veteran reported that he noticed a gradual decline in hearing sensitivity over about the past two years.  The Veteran indicated that he had difficulty hearing the television and speech under certain difficult listening conditions.  The examiner noted a positive history of military, occupational, and recreational noise exposure.  The examiner reported that the Veteran had bilateral mild to moderately severe high frequency notching hearing loss.   


On an August 2006 Primary Care Note, the Veteran complained of hearing loss and difficulty with background noise.

On an August 2006 Audiology Consultation Report, the Veteran reported that he felt his hearing got worse since his previous audiology testing in May 2001.  The Veteran indicated that he had trouble hearing his wife and the television.  

On a February 2007 Primary Care Note, hearing loss was listed as a problem.  

On a July 2007 Audiology Consultation, the Veteran reported that he felt his hearing loss was getting worse since his last examination.  The Veteran indicated that he had difficulty understanding conversational speech, especially in background noise, he was constantly asking people to repeat themselves and experienced difficulty talking on the phone.  The Veteran noted that he had noise exposure in-service from artillery for four years, without hearing protection.  Additionally, the Veteran reported an in-service incident where a large gun went off close to his left side and the concussion knocked him down and hurt the left side of his face and he noted ringing in his ears after the incident.  The Veteran indicated that he worked as a carpenter for many years and only began using hearing protection recently at that job.  The Veteran denied any recreational noise exposure.  

At a March 2012 VA audiology examination, the Veteran reported bilateral hearing loss that began about ten years ago and he reported no specific incident to cause the hearing loss.  The VA examiner reported that audiometric testing for the Veteran in the right ear was 20 at 500 Hertz, 20 at 1000 Hertz, 25 at 2000, 50 at 3000 Hertz, and 50 at 4000 Hertz.  In the left ear, audiometric testing was 15 at 500 Hertz, 20 at 1000 Hertz, 45 at 2000 Hertz, 55 at 3000 Hertz, and 50 at 4000 Hertz.  The examiner noted that the Veteran had a history of military and occupational noise exposure but that there was no evidence of hearing loss in the Veteran's service treatment records.  The examiner opined that the Veteran's hearing loss was less likely than not a result of his military noise exposure.  

In a September 2012 Statement, the Veteran reported that a 105 artillery piece went off and the blast deafened him for a couple of days while in-service.  Additionally, during his in-service job as a truck driver and gunner, he would fire a weapon and the blast deafened him for two days.  

In a November 2012 VA Form 9, the Veteran reported that his post-service occupation did not cause his hearing loss.  The Veteran indicated that his military service caused his hearing loss as he was a gunner on a 105 Howitzer weapon. 

In an October 2013 Statement in Support of Claim, the Veteran reported that he was in the Marine Corps and his MOS was a truck driver and a gunner.  The Veteran indicated that while he was stationed in Japan, he fired a 105, the muzzle knocked him to the ground and he could not hear for a week.  

In a March 2013 Notice of Disagreement, the Veteran reported that he was in the artillery from February 1955 to May 1956 and that he fired guns without any hearing protection. 

C.  Analysis

The Veteran asserted that his bilateral hearing loss was as a result of acoustic trauma sustained in active service. 

The Board initially notes that the Veteran had bilateral hearing loss for the purposes of 38 C.F.R. § 3.385.

As to the etiology of the hearing loss, the Board finds that the Veteran was certainly exposed to acoustic trauma in connection with his duties as a combat engineer.  However, the service treatment records are silent for any reference to hearing problems.  The Board notes that although whispered voice test showed normal hearing (15 out of 15), that form of testing is not a reliable indicator of any actual hearing loss, and the Board finds that the whispered voice test at service discharge has no evidentiary bearing on the current claim.  Nevertheless, the service treatment records do not support the Veteran's claim seeking service connection for bilateral hearing loss, as those records do not document any complaints or findings of decreased auditory acuity.  
After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral hearing loss is not related to his active service.  As a result, service connection is not established.

In regard to the Veteran's bilateral hearing loss, on his August 1954 enlistment medical examination, the examiner did not identify any hearing impairment on examination and the Veteran was given a "PUHLES" profile of "1" in the category for hearing.  During his August 1957 separation examination, the Veteran indicated that there were no problems with his hearing.

Here, there is a present disability, as the Veteran was diagnosed with bilateral hearing loss during his March 2012 VA examination.  During these examination, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385  (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 , and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the Veteran's STRs are silent for any complaints of, diagnosis of, or treatment for hearing loss.  The Board recognizes the Veteran's assertions that he was exposed to live weapon fire during service, and that hearing protection was not always available for him to wear.  Moreover, the Veteran denied any hearing loss during his August 1957 separation examination.

Moreover, there is no post-service evidence of hearing loss until decades after service.  The earliest medical evidence indicative of any hearing loss is 2000, approximately 43 years after service.  Consequently, the provisions of 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) are not for application.  The Board finds this lengthy interval of time between service and initial post-service manifestation of hearing loss to weigh against the claim, particularly in the absence of any indication that the Veteran was unable to seek treatment for hearing loss owing to circumstances such as financial difficulties or the like.  See generally, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

There is no medical or other competent evidence of a nexus between the Veteran's bilateral hearing loss disability and service.  The March 2012 VA examiner opined that the Veteran's hearing loss was less likely than not a result of his military noise exposure.  The examiner's opinion was based on the fact that there was no evidence of hearing loss in the Veteran's service treatment records.  

The Board finds the March 2012 VA medical opinion to be probative, as the examiner included the most thorough and factually supported opinions of record, given it is consistent with other evidence of record and included review of the Veteran's claims file as well as his lay statements.  The VA audiologist determined that there was no nexus between the Veteran's bilateral hearing loss and his military service.  The VA audiologist has training, knowledge, and expertise on which she relied on to form her opinions, and she provided persuasive rationale for it.

The Board has considered the Veteran's contention that his bilateral hearing loss began in-service.  To the extent the Veteran's statements attest to hearing problems since service, they are competent.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran is competent to report symptoms observable to a layperson, such as decrease in hearing acuity; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a complex condition such as sensorineural hearing loss, which requires specialized testing to accurately diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Here, although the Veteran's lay statements are competent in some respects, they do not establish that his bilateral hearing disability began in-service.  Thus, the lay evidence as to the etiology of his current right ear hearing loss is of limited probative value.
In sum, there is no competent or credible evidence of bilateral hearing loss in service or until decades thereafter, and no competent evidence linking the current hearing loss to service.  As the preponderance of the evidence is against the claim, the claim of service connection for right ear hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 





____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


